USCA4 Appeal: 21-6857      Doc: 13         Filed: 04/22/2022     Pg: 1 of 2




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6857


        FILIBERTO AVALOS,

                             Petitioner - Appellant,

                      v.

        ROBERT HUDGINS, Warden,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Martinsburg. Gina M. Groh, Chief District Judge. (3:20-cv-00188-GMG)


        Submitted: March 25, 2022                                         Decided: April 22, 2022


        Before AGEE and HARRIS, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Filiberto Avalos, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6857         Doc: 13     Filed: 04/22/2022     Pg: 2 of 2




        PER CURIAM:

              Filiberto Avalos, a federal prisoner, appeals the district court’s order accepting in

        part and rejecting in part the recommendation of the magistrate judge and denying relief

        on Avalos’ 28 U.S.C. § 2241 petition and a subsequent order denying Avalos’ motion to

        reconsider. We have reviewed the record and find no reversible error. Accordingly, we

        affirm because, as the district court concluded, the Bureau of Prisons properly calculated

        his sentence. Avalos v. Hudgins, No. 3:20-cv-00188-GMG (N.D.W. Va. Mar. 29, 2021 &

        May 11, 2021). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    2